Title: From Thomas Jefferson to Martha Jefferson Randolph, 13 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                     
                            Washington. Friday afternoon. Mar. 13. 07.
                        
                        I wrote to you by the carts yesterday morning; but as you will not get that letter till Monday evening, and
                            may recieve this written a day later on Monday morning, I again inform you that mr Randolph continues well. he rode
                            yesterday 5. miles, without fatigue, was much exhilarated by it, & had a fine night’s sleep. an Easterly storm having
                            set in this morning will interrupt this salutary recruit to his spirits and health. he still looks to Monday sennight (the
                            23d) as the date by which he will be strong enough to set out on his journey: I think we may set out sooner. he is now so
                            well, that I may possibly forget the post day sometimes, tho’ I will not willingly. we both think it will be better for
                            you to move over to Monticello a little before we get there; because as we shall probably not set out from Gordon’s till
                            9. oclock in the morning, any stoppage at Edgehill might keep him out to an improper hour of the evening. but on this
                            subject I shall have other occasions of writing to you. Accept my tenderest love for yourself & the children.
                        
                            Th: Jefferson
                     
                        
                    